                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

THADDEUS JONES,                  )
                                 )
                     Plaintiff,  )
                                 )
v.                               )              Case No.: 17-3089-EFM-KGG
                                 )
JEFF EASTER, et al.,             )
                                 )
                     Defendants. )
_______________________________)

                       MEMORANDUM & ORDER
                 GRANTING MOTION FOR CLARIFICATION

      Now before the Court is Plaintiff’s Motion for Clarification (Doc. 95)

regarding this Court’s prior Report & Recommendation to the District Court on

Plaintiff’s “Motion to Compel Compliance with Court’s Previous Order

Compelling Discovery and Renewed Request for Sanctions and Clarification”

(Doc. 60), filed pro se.1 The Court incorporates by reference is prior Report &

Recommendation and the findings therein.

      This Court previously recommended to the District Court that, as an

appropriate sanction for Defendant’s discovery abuses, the District Court include

the following instruction to the jury at trial of this matter:


1
  The Court notes that the District Court has already granted the portion of this motion
requesting an extension of time to respond to the Motion for Summary Judgment. (See
Doc. 96, text entry.)
                                            1
               Prior to the trial of this matter, the parties engaged in
               discovery. The discovery process is an opportunity for
               parties to a lawsuit to request information and documents
               from each other and to provide evidence for trial. During
               the discovery process, the Defendants evaded providing
               proper responses to requests for information from Mr.
               Jones. The evasive responses continued even after the
               Defendants were ordered by the Court to provide proper
               responses and complete information. In deciding this
               case, you may consider whether this pretrial conduct of
               the Defendants indicates that the Defendants were trying
               to hide evidence which would be favorable to Plaintiff.

(Doc. 85, at 3). The Court reached this conclusion on the mistaken presumption

that trial would be to a jury. As Plaintiff correctly states in the present motion,

however, trial in this matter will be to the District Court, not to a jury. Plaintiff is

also correct that during the Pretrial Conference the undersigned Magistrate Judge

informed Plaintiff that the discovery material at issue and the recommended

negative inference could be raised by Plaintiff during summary judgment

proceedings.

      Thus, the undersigned Magistrate issues the following clarification and

correction to its prior Report & Recommendation: The Court RECOMMENDS to

the District Court that the above-referenced negative inference, initially proposed

as a jury instruction, instead be considered by the District Court in its deliberations

relating to summary judgment and bench trial, if the case so proceeds.




                                            2
      IT IS THEREFORE ORDERED that a copy of the recommendation shall be

sent to Plaintiff via certified mail and to Defendant electronically. Pursuant to 28

U.S.C. §636(b)(1), Fed.R.Civ.P. 72, and D.Kan. Rule 72.1.4, the parties shall have

fourteen (14) days after service of a copy of these proposed findings and

recommendations to serve and file with the U.S. District Judge assigned to the

case, any written objections to the findings of fact, conclusions of law, or

recommendations of the undersigned Magistrate Judge. A failure by the parties to

file such written, specific objections within the 14-day period will bar appellate

review of the proposed findings of fact, conclusions of law, and the recommended

disposition.

      IT IS SO RECOMMENDED.

      Dated this 15th day of October, 2019, at Wichita, Kansas.


                                  S/ KENNETH G. GALE
                                 HON. KENNETH G. GALE
                                 U.S. MAGISTRATE JUDGE




                                          3
